PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314




In re Application of Lamine Benaissa et al.
Appl No.: 16/223,857
Filed: December 18, 2018
Attorney Docket No.: 518811US
For:  METHOD FOR TRANSFERRING A USEFUL LAYER INTO A SUPPORTING SUBSTRATE
::::::


DECISION ON PETITION
under 37 CFR 1.181





This is a decision on the petition filed June 7, 2022, requesting consideration of document (AO) listed in the Information Disclosure Statement filed December 18, 2018. No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner considered the document (AO) on a PTO-1449 form which was mailed on July 1, 2022.

Therefore, the petition is dismissed as moot, as the relief request has already been provided.

Any questions regarding this decision should be directed to Kimberly Rizkallah, Supervisory Patent Examiner, at 571-272-2402.



/JOSEPH THOMAS/_______________________
Joseph Thomas
Director, Technology Center 2800

JT:kr/jn